Citation Nr: 1613982	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to a higher initial evaluation for residuals of prostate cancer, evaluated as 20 percent disabling prior to November 13, 2013, and as 60 percent disabling thereafter. 



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to February 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that granted service connection for residuals of prostate cancer and assigned an initial 20 percent rating, effective from September 10, 2012.

A March 2014 rating decision granted a 60 percent rating for the Veteran's prostate cancer residuals, effective from November 13, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran authorized VA to obtain records of his treatment by Dr. Steven Terranova, his urologist, since 2010.  An April 2013 letter to the physician included an incorrect surname (Terra Nova).  A May 2013 letter did not include the doctor's surname and was returned by the post office stamped no such number.  Efforts must be made to obtain the identified records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The Veteran also authorized VA to obtain records of his treatment by Dr. Priya Patel, his family physician, since 2010.  An April 2013 letter to the physician was returned by the post office stamped no such address.  Efforts should be made to obtain these records.  Id.

A June 2013 VA examiner reported that the Veteran had voiding dysfunction with a need to change pads less than 2 times a day, daytime voiding every 1 to 2 hours, and nocturia 2 times a night.

In a November 12, 2013 statement, Dr. Terranova reported that the Veteran had incontinence and changed his incontinence pads at least four times a day.  Given the evidence of a change in the condition, the Veteran is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment since 2010 by Dr. Steven Terranova, his urologist, and Dr. Priya Patel, his family physician.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

2. After accomplishing the development requested above, schedule the Veteran for a new VA examination to assess the current severity of his prostate cancer and its residuals.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should specifically describe the severity of any associated voiding dysfunction, urinary frequency, obstructed voiding, and any renal dysfunction.

3. When readjudicating the Veteran's claim, consider whether referral for consideration of an extraschedular rating is warranted. 

4. If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

